Banke, Judge.
In this contract action, the trial court granted summary judgment to the plaintiff on the basis of the defendant’s failure to respond under oath to plaintiffs requests for admissions. The defendant’s responses to the requests were instead simply signed by its attorney. Appeal is from the grant of summary judgment. Held:
Under the Civil Practice Act, requests for admission require "a written answer or objection addressed to the matter, signed by the party or by his attorney . . .” (Emphasis supplied.) Code Ann. § 81A-136 (Ga. L. 1966, pp. 609, 648, as amended through Ga. L. 1972, pp. 510, 528). Prior to amendment in 1972, the responses were required to be made under oath; however, the 1972 amendment deleted this requirement. Although in Burge v. High, 147 Ga. App. 267 (248 SE2d 546) (1978) this court continued to hold that an oath was required, that case was decided without reference to the 1972 amendment, evidently due to oversight. Accordingly, Burge is hereby overruled, and the grant of summary judgment to the plaintiff in this case is reversed.

Judgment reversed.


Deen, C. J., Quillian, P. J., McMurray, P. J., Smith, Birdsong, Underwood and, Carley, JJ., concur. Shulman, J., not participating.

Alston, Miller & Gaines, JayD. Bennett, for appellee.